Citation Nr: 1715384	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  07-10 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service connected anxiety disorder.  


REPRESENTATION

Appellant represented by:	Perry A. Pirsch, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to December 1968.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In June 2009, the Board denied entitlement to service connection for migraine headaches.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court or CAVC) and the claim was remanded back to the Board pursuant to a July 2011 Joint Motion for Remand (JMR) on the basis that the Board did not consider the Veteran's lay testimony and whether the existing evidence was sufficient to meet the requirements to trigger the VA's duty to provide a medical examination.  

Consequently, the Board issued a remand in February 2012 and the Veteran was afforded an April 2012 VA examination.  The claim was readjudicated by RO and was again denied by the Board in August 2015.  The Veteran appealed this decision and as a result, CAVC issued a Memorandum Decision in September 2016 vacating the denial on the basis that the Board failed to consider the Veteran's claim under the secondary theory of entitlement.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Another remand is required to obtain an adequate medical opinion.  Generally, a medical opinion should address all appropriate theories of entitlement. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

By way of history, the Veteran's claim for entitlement to direct service connection for his migraine headaches was denied by a 2015 Board decision.  However, pursuant to the September 2016 CAVC Memorandum Decision, Board must now consider whether a claim for secondary service connection is warranted for the Veteran's migraine headaches. 

The Veteran claims that his migraines are caused by his service connected anxiety disorder.  There is currently no medical opinion in the record that addresses the relationship between the Veteran's service connected anxiety disorder and his reported headaches.  Thus, a medical opinion is required for the Board to make a determination regarding the Veteran's secondary theory of entitlement.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a qualified medical professional to provide a medical opinion to address the nexus relationship between the Veteran's service connected anxiety disorder and his reported migraine headaches.  The claims file must be provided to the examiner.  The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience and medical expertise.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are caused by or aggravated by the Veteran's service connected anxiety disorder.  

The examiner must consider the 1) Veteran's lay testimony at the March 2008 Hearing; 2) Veteran's lay testimony at the November 2006 DRO Hearing; 3) April 2012 VA examination; 4) the Veteran's STRs; 5) August 2006 VA Medical Treatment Record. 
If the examiner finds that an examination is necessary, schedule the Veteran for an examination in order to determine the nature and etiology of the Veteran's reported migraine headaches.  

2.  Then, review the examiner's opinion to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the VA examination report is deficient in this regard, return the case to the VA examiner for further review and discussion.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




